Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 08/18/2022 is acknowledged.
Claims 15-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. (2010/0075436A1, published 03/25/2010) in view Siltanen et al. (“One step fabrication of hydrogel microcapsules with hollow core for assembly and cultivation of hepatocyte spheroids”, Acta Biomaterialia, vol. 50, pgs. 428-436, published 01/06/2017, IDS submitted 01/15/2021, # 39 of NPL).
	Urdea teaches using nanoreactor technology for sample analysis in microfluidic systems (see abstract). Urdea teaches a wide variety of microencapsulation procedures are used to create the nanoreactors (see para. [0087]). Urdea teaches nanoreactors can be a droplet of one fluid in a different carrier fluid (see para. [0060]). Urdea teaches the nanoreactor sizes will vary depending upon the precise requirements of any individual screening process and the nanoreactors are from 1 microns to about 100 microns (see para. [0094]). Figs. 1 and 2 show an aqueous core comprising an analyte capture bead and an analyte detection bead. Urdea teaches a sandwich assay is conducted in nanoreactors and the nanoreactors containing small particle joined to a capture antibody and an excess of fluorescent labeled antibodies (see para. [0065] and Figs. 5-6). Urdea teaches fluorescently labeled beads such as quantum dots or nanobarcodes (see para. [0039]). Urdea teaches hydrogel shell thickness could be modulated by adjusting relative flow rates between core and shell polymer solutions and during optimization experiments, we found thinner capsule shells reduced cell entrapment at the core-shell interface (see pg. 430, right col., section 3.1). Urdea teaches that the nanoreactors are generated by interfacial polymerization and interfacial complexation (see para. [0088]). Urdea teaches microencapsulation systems based on phase partitioning of an aqueous environment in a colloidal system (see para. [0089]). 
	Although Urdea teaches that the nanoreactors are generated by polymerization, the reference does not explicit teach a hydrogel shell. 
	Siltanen teaches fabricating microcapsules with liquid core and poly(ethylene glycol) (PEG) (see abstract and Fig. 2). Siltanen teaches core-shell capsules may enable diffusivity to be tuned independently of the core compartment where encapsulated cells reside (see pg. 429, middle of para. 1). Siltanen teaches one of the key benefits of microencapsulation is the ability to protect cells from fluidic shear stress while ensuring rapid transport (see pg. 434, Discussion). Siltanen teaches rhodamine-dextran from capsules of different hydrogel composition (see pg. 431, left col., section 3.2). Siltanen teaches that PEG-based biomaterial affords significant flexibility in terms of protein diffusivity, which may be useful in applications where selective capsule permeability is desirable (immunoisolation and accumulation of autocrine factors) (see pg. 435, left col., para. 1). Siltanen teaches that the ability to easily de-couple co-cultures and collect the desired cell type may offer interesting opportunities for cell-type specific analysis and the core/shell microcapsules may hold promise for future use as bioreactors (see pg. 435, bottom of right col.). Siltanen teaches generating hollow core-shell capsules (see Fig. 2). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoreactors comprising an analyte capture bead and fluorescent bead as taught by Urdea with a more defined hydrogel shell as taught by Siltanen because Siltanen teaches that hydrogel shell thickness could be modulated with adjustment and the shell has the ability to protect the core from the environment. Therefore, the person would have modified the nanoreactor to increase the thickness of the shell to protect and preserve the core and the reagents. The person would have a reasonable expectation of success in strengthen the shell because it has been well understood in the art to produce hollow microparticles and detecting the analyte molecules.
	With regarding claim 2, Urdea teaches nanoreactors containing microbeads (see bottom of para. [0128], pg. 11). Figs. 1 and 2 show an aqueous core comprising an antibody capture bead and an analyte detection bead. 
	With regarding claim 3, Figs. 1 and 2 show an aqueous core comprising an antibody capture bead and an analyte detection bead. Urdea teaches a sandwich assay is conducted in nanoreactors and the nanoreactors containing small particle joined to a capture antibody and an excess of fluorescent labeled antibodies (see paras. and [0013] and [0065] and Figs. 5-6).
	With regarding claims 4-7, Figs. 1 and 2 show an aqueous core comprising an antibody detection bead. Urdea further teaches tags such as fluorescent dyes and/or quantum dots (see para. 40). Urdea teaches fluorescently labeled beads such as nanobarcodes (see para. [0039]).	
With regard to claim 8, Urdea teaches polysiloxane-polycetyl-poly-ethylene glycol (see para. [0039] and bottom para. [0091]).
With regard to claim 9, Urdea does not teach the aqueous core further comprises a densifier. Siltanen teaches capsule fabrication with a core solution composed of PEG and Optiprep densifier and a shell solution containing PEG4MAL (see pg. 429, right col., section 2.2).  It would have been obvious to have added the densifier of Siltanen to the core because the densifier provides stability in capsule fabrication. 
With regard to claim 10, Urdea does not teach the hydrogel shell comprises a cross-linked PEG hydrogel. Siltanen teaches capsule fabrication with a shell solution containing PEG4MAL (see pg. 429, right col., section 2.2).  It would have been obvious to have used Siltanen’s PEG4MAL to form a shell because Siltanen’s hydrogel shell can be modulated and the shell has the ability to protect the core from the environment.
With regard to claim 14, Urdea teaches a composition comprising the microcapsule (see Fig. 1).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea et al. Siltanen et al.  as applied to claim 1 above, and further in view of Hindson et al. (US2014/0155295A1, published 06/05/2014). 
Urdea and Siltanen do not teach the hydrogel shell further comprises a cell specific capture moiety wherein the moiety is an antibody to a cell surface molecule (claims 11-12) and the hydrogel shell further comprises one or more magnetic nanoparticles (see claim 13).
Hindson teaches microwell capsule array devices (see abstract). Hindson teachesa semi-permeable hollow sphere which can be loaded with various reagents (see para. [0043]). Hindson teaches that the microwell capsule array has microcapsules made through emulsion polymerization with a PNIPAM hydrogel shell wall. Hindson teaches that the microcapsules are created such that the PNIPAM shell contains magnetic iron particles and the outer surface of the shell is then chemically coupled to an antibody specific to a transmembrane B cell receptor on the outside of a B cell (see para. 0187]). Hindson teaches that the microcapsules comprising paramagnetic material, a magnetic field may be used to load or direct the capsules into the microwells (see para. [0099]). 
It would have been obvious to the person of ordinary skill in the art to have incorporated the magnetic iron particles and antibodies of Hindson onto the hydrogel shell of Urdea and Siltanen because Hindson teaches that the paramagnetic material is used to control the movements of the capsule and antibodies are used as specific cell receptors for detection. The person would have a reasonable expectation of success in coupling magnetic iron particles and antibodies onto the hydrogel shell because it has been well understood in the art to incorporate paramagnetic material and antibodies with hollow particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P.N/
Examiner, Art Unit 1641   
                                                                                                                                                                                
/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641